In a juvenile *602delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated October 21, 2008, which, upon a fact-finding order of the same court dated September 8, 2008, made after a hearing, finding that the appellant had committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree, and criminal possession of stolen property in the fifth degree, adjudged him to be a juvenile delinquent, and placed him on probation for a period of 18 months. The appeal brings up for review the fact-finding order dated September 8, 2008.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence adduced at the fact-finding hearing in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792, 793 [1987]; Matter of Melissa N, 62 AD3d 884 [2009]; Matter of Ashanti B., 62 AD3d 790 [2009]; Matter of Latiyanna M., 62 AD3d 710 [2009]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of robbery in the second degree, grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree (see Penal Law § 160.10 [1]; § 155.30 [5]; § 165.40).
In fulfilling our responsibility to conduct an independent review of the weight of the evidence (see Matter of Hasan C., 59 AD3d 617 [2009]; Matter of Victor L, 57 AD3d 779 [2008]; cf. CPL 470.15 [5]; People v Danielson, 9 NY3d 342, 348 [2007]), we nevertheless accord great deference to the factfinder’s opportunity to view the witnesses, hear the testimony, and observe demeanor (see Matter of Daniel R., 51 AD3d 933, 934 [2008]; cf People v Mateo, 2 NY3d 383 [2004], cert denied 542 US 946, 410 [2004]; People v Bleakley, 69 NY2d 490, 495 [1987]). Upon reviewing the record here, we are satisfied that the Family Court’s fact-finding determination was not against the weight of the evidence (see Family Ct Act § 342.2 [2]; cf People v Romero, 7 NY3d 633 [2006]). Rivera, J.P, Dillon, Balkin and Austin, JJ., concur.